Citation Nr: 1230974	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-43 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back condition as secondary to a left knee condition.

2.  Entitlement to service connection for sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Togus, Maine.  The Detroit, Michigan RO has assumed the role as the Agency of Original Jurisdiction (AOJ) of this appeal.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at the VA central office (VACO) located in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

In May 2011, the Board remanded the Veteran's claims for service connection for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The issue of entitlement to service connection for sinusitis and rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's low back condition is etiologically related to a disease, injury, or event in service, and it is not shown to be caused or aggravated by service-connected disability.


CONCLUSION OF LAW

Service connection for a low back condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a low back condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In May 2011, the Board remanded the Veteran's claim for further development, to include so that he could be provided with adequate VCAA notice.  Pursuant to the Board's remand directive, the Veteran was provided with VCAA notice letters in May 2011 and April 2012.  The Board finds that the May 2011 and April 2012 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letters informed the Veteran of what information or evidence was needed to support his claim, including a claim for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran's claim was subsequently readjudicated in a June 2012 SSOC.  Therefore, the Board finds that any issue as to the untimeliness of the May 2011 and April 2012 notices was harmless error.  The Veteran, after receiving the notices, has been provided with an opportunity to identify or submit any additional evidence relating to his claim.  The Board also finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  In this regard, the Board's May 2011 remand directed the RO to request that the Veteran identify any outstanding treatment records relevant to the Veteran's claim, and to that end, that he provide completed Forms 21-4142 (authorizations), including authorization to obtain any outstanding private treatment records from Dr. T.P. (records dated from September 2004 to May 2007 are already associated with the claims file).  Pursuant to the Board's remand directive, the RO sent a request to the Veteran in May 2011 that he identify any such outstanding records and to provide the necessary Forms 21-4142, including for Dr. T.P.  No response was received, and the RO sent a follow up request in April 2012.  In June 2012, the Veteran notified the RO that he had no additional evidence to submit and that he waived his right to submit additional evidence to the RO and the 30-day period before certification.  The Board's May 2011 remand also directed the RO to associate with the claims file any outstanding VA treatment records.  Pursuant to the Board's remand directive, VA treatment records dated from December 2009 to June 2010 were associated with the paper claims file, and records dated from June 2010 to May 2012 were associated with the electronic claims file (Virtual VA).  In light of the above, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board's May 2011 remand also directed that the Veteran be provided with a VA examination relating to his claim.  Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in June 2011.  The June 2011 VA examination report reflects that the examiner had an opportunity to review the entire claims file, including the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  The examiner answered the questions posed by the Board and provided a clear rationale for his conclusions.  Based thereon, the Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim, and that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from April 1988 to April 1991.  He claims that he has a low back condition that is secondary to his service-connected degenerative osteoarthritis of the left knee, status post anterior cruciate ligament reconstruction surgery (in 1993).

With regard to the Veteran's present claim for a low back condition, his service treatment records are silent as to any complaints of low back problems.  In fact, his February 1991 separation report of medical history reflects that the Veteran specifically denied any recurrent back pain, and the February 1991 separation examination report reflects that examination of his back was normal. 

Post-service, the first medical records of complaint are February 2007 and May 2007 private treatment records from Dr. T.P. that reflect that the Veteran complained of left knee pain and back pain, and diagnoses of left knee degenerative joint disease and low back pain were recorded.  Also, an October 2010 VA treatment record reflects that the Veteran reported experiencing back pain.  None of these records, however, provide any opinion as to the etiology of the Veteran's low back pain.

An October 2010 letter from Dr. T.P. reflects that he opined that the Veteran's "injury to his left knee and associated pains to his left hamstring and lower back are a direct connection" to his active service.  Dr. T.P. did not, however, provide any rationale for his opinion as it related to the Veteran's low back pain.

The Veteran was provided with a VA examination in June 2011.  The June 2011 VA examination report reflects that the Veteran reported experiencing constant, dull low back pain.  With regard to the Veteran's left knee, he reported a history of pain that began in service around 1990 or 1991 while he was involved in a weight management program that required a lot of walking and running on a hard asphalt surface.  The examiner noted that the Veteran underwent reconstructive surgery in 1993.  Physical examination of the Veteran's back revealed normal lumbar lordosis, good muscle tone without any spasm or atrophy, and no scoliosis.  It was noted that the Veteran reported pain on the left side of his low back.  A diagnosis of chronic lumbar strain with mild degenerative disc disease at L4-L5 with limited motion, with no evidence of neurological deficiency, was recorded.

The June 2011 VA examiner opined that the Veteran's low back condition was not at least as likely as not related to service or caused or aggravated by his service-connected left knee condition.  The examiner explained that the Veteran did not have any manifestation of the low back complaints in service, and that the currently diagnosed left knee condition was only minimal in nature and, therefore, had only been present for a short period of time.  Moreover, the examiner noted that a review of the claims folder showed that the left knee condition was independent of any back pathology and required medical attention and treatment on its own right (independent of the back condition).

The Board finds that the above opinion of the June 2011 VA examiner is the most probative evidence of record as to whether the Veteran has a current low back condition that is related to service or is secondary to his service-connected left knee condition.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided a thorough rationale for his conclusions.  While the Board acknowledges the above noted October 2010 medical opinion from Dr. T.P. linking the Veteran's low back condition to his left knee condition, the Board notes again that Dr. T.P. did not provide any rationale for his conclusion, and for this reason, the Board finds the opinion of the VA examiner to have by far more probative value. 

The Board acknowledges that the Veteran attributes his low back condition to his service-connected left knee disability.  While the Veteran may be competent to report experiencing low back pain, he is not, however, competent to etiologically link his low back pain to his left knee disability, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the competent medical opinion of the June 2011 VA examiner to have far more probative value.  The Board also acknowledges that, at the Board hearing, the Veteran testified that his symptoms began in service (but that he did not seek treatment until 2001 or 2002).  This current report of symptoms beginning in service and continuing since service is inconsistent with the Veteran's service treatment records that, while documenting complaints related to other conditions including his knee, do not reference any complaint, treatment, or diagnosis pertaining to his back.  Moreover, the Veteran's reported continuity of symptomatology to be credible in light of his express denial of recurrent back pain on the February 1991 separation report of medical history and the normal physical findings documented on the February 1991 separation examination.

For the above reasons, the Board finds that the preponderance of the evidence is against granting service connection for a low back condition, to include as secondary to the Veteran's service-connected left knee condition.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back condition is denied.


REMAND

The Veteran claims that he has sinusitis or allergic rhinitis (claimed as "sinus/allergy") that had its onset in service in California and has continued since service.  After a thorough review of the claims file, regrettably, the Board finds that another remand is necessary before a decision may be made on the Veteran's claim.

In May 2011, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  Pursuant to the Board's remand, the Veteran was provided with a VA examination in May 2012.  The examiner opined that he could not provide an etiological opinion without resorting to mere speculation based on the lack of medical evidence of rhinitis or allergy testing in service and immediately post service.  The Board is cognizant, however, that the Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with a new VA examination to address whether the Veteran has sinusitis or rhinitis that is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of any sinusitis or rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current sinusitis or rhinitis had its onset in service or is otherwise related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the Veteran is not found to have any sinusitis or rhinitis related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

2.  Then, readjudicate the Veteran's claim.  For any claim that is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


